Motion having been made to vacate the order of supersedeas herein, and the same having been argued by counsel, upon consideration thereof it is ordered by the Court that the order of supersedeas heretofore entered herein be modified to read as follows: *Page 730 
"Upon an inspection of a certified transcript of the record filed upon an application for an order of supersedeas in the above styled cause, it is ordered that the appeal entered in said cause on the 20th day of July, 1933, do operate as a supersedeas upon the giving and filing of bond and security the amount and conditions of which shall be fixed by the Circuit Judge, said bond so given to be approved as required by law. It is further ordered that such supersedeas shall have the effect to suspend the injunction order or decree appealed from in said cause upon the giving and filing of the bond and security hereinbefore specified and upon condition that the appellant shall make it to appear to the Circuit Judge and procure from him a certificate that appellants have discontinued using in the laundry whose operation has been enjoined as a nuisance in fact, the use of wood fuel as a means of producing steam for the operation of their said plant."
It is further ordered that this cause shall be considered as advanced on the docket to be taken up for consideration as soon as practicable after the completion of the filing of all briefs by the parties herein.
Ordered accordingly.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.